Title: To George Washington from George Clinton, 5 November 1780
From: Clinton, George
To: Washington, George


                        
                            Dear Sir.
                            Poughkeepsie Novr 5th 1780
                        
                        I have the Honor to enclose your Excellency the Intelligence I have received from the Northward since my last
                            of the 3d Inst.
                        Genl Schuyler in another Letter to the Militia Officers of the 3d at 2 O’Clock P:M: mentions that the Enemy
                            were then at Fort George and advancing.
                        Thro’ miscarriage of Letters or other Means I have not yet received an official Account of the fate of the
                            Detachment sent out from Fort Schuyler: But there is too much Reason to believe the disagreable account of them contained
                            in the enclosed extract of a Letter handed me by Colo. Drake whose Son was of the Party, is true and, if so, their
                            misfortune was occasioned by a Departure from the most explicit Orders. I have the Honor to be with great Respect
                            & Esteem Dear Sir Your Excellency’s most Obedt Servant
                        
                            Geo: Clinton
                        
                     Enclosure
                                                
                            
                                
                                    October - November 1780
                                
                            
                            Extract of a Letter from Capn Jonathan Lawrence Junr to Colo. Saml Drake dated at
                                Fort Schuyler Octr 24th 1780.
                            "On the 22d Inst. agreable to Orders from the Governor & Colo. Malcom a party of 2 Capt.—2
                                    L.—4 S.—50 Privates—commanded by Capt. Vroman, Joshua the other Capt. was
                                sent out in order to harrass the Enemy’s Front & Flank & if possible to destroy the Boats in Onandaga
                                Lake which, could it have been effected would have been the Means of the whole of their force falling into the hands
                                of Genl Rensselaer who was following them in their Rear—On their arrival at Canasheraga they found the Enemy had just
                                moved off and that 7 Men of the Party had deserted & finding the Enemy to be numerous by the Track & the
                                Militia not pursuing their Rear so close as they had Reason to expect, the Officers agreed to retreat back to the
                                Fort—they had returned three Miles destroying the Indian Settlements when unfortunately my unhappy friend with the
                                Party were surrounded by about 500 who they discovered not until the Enemy gave the Indian Shout—Two of the Party,
                                after the Enemy began to disarm them, pushed thro’ them who fired several Shots but fortunately they escaped. One of
                                them was my Man who Joshua had taken as a waiter. He arrived about an Hour since."
                            
                                Ten Broeck to Clinton
                                Sir
                                 Albany Octr 3rd 1780 1 P:M:
                                The original of which I do myself the honor to enclose your Excellency a Copy, was
                                    a few moments since delivered me. I have in consequence very pressingly repeated my Request to Genl Rensselaer to
                                    march his Brigade to this Place with all the expedition possible & desired him to come up & take
                                    the command of such Militia as can be collected—The whole of my Brigade have been under marching Orders since my
                                    last to your Excellency—I am now renewing the Orders to them to push on. I have transmitted the Intelligence
                                    received to Genl Fellows & recommended it to him to march his Brigade the shortest Route to Saratoga
                                    & to advise me of the Route instantaneously. I have desired Genl Rensselaer to take whatever Provisions he
                                    can procure on his March. I have the honor to be &c. &c. &c. 
                            
                            
                                Abm Ten Broeck
                            
                            
                                P.S: I have little or no prospect of Provisions from the Agent.
                            
                            
                                Schuyler to Militia
                                Saratoga N.Y. Novr 3d 1780
                                Gentlemen
                                6 O’Clock in the Morning
                                I have this Moment received authentic Intelligence that the Enemy on the Day before yesterday were
                                    busy in drawing their Batteaus into Lake George—that they have probably crossed the Lake yesterday & that
                                    they may be expected to arrive about Fort Edward to Day. If the Militia will come up we shall certainly give the
                                    Enemy a fatal Blow; let me therefore entreat you Gentlemen by every Consideration, that can influence the Heart of
                                    Man, not to loose a single Moments time: but to march instantly until you reach this Place.
                            
                            
                                I am Gentleman Your most Obedt Servt
                                Ph: Schuyler 
                            
                            
                                The people from the Grants are marching to our assistance in great haste but they will come too
                                    late unless you oppose them in front.
                            
                        
                        
                    